PER CURIAM.
While under legal constraint, appellant was convicted of possession of a firearm by a convicted felon, resisting arrest without violence, and open carrying of a weapon. The trial court multiplied the twelve permitted legal constraint points by the number of offenses committed while under legal constraint. We reverse and remand for resentencing on the authority of Flowers v. State, 586 So.2d 1058 (Fla.1991). The supreme court in Flowers determined that legal constraint points are to be assessed only once regardless of the number of offenses committed while under legal constraint. See also LaPointe v. State, 587 So.2d 667 (Fla. 4th DCA 1991).
REVERSED and REMANDED.
ANSTEAD, LETTS and DELL, JJ., concur.